Title: To Thomas Jefferson from Philip Norborne Nicholas, 18 July 1825
From: Nicholas, Philip Norborne
To: Jefferson, Thomas


Dear Sir,
Richmond.
July 18th 1825.
This will be delivered to you. by my friend Mr. Robert G. Scott, a member of the Privy council, (and the son in law of the late Bishop Madesin) who will be on his way, to, a return from Staunton, and is desirous to visit the University, and also to pay his respects to you. Mr Scott is a gentleman of talents & correct political principles, and I shall consider any civilities extended, to him as rendered to Dear SirYr. Sincere friend & servtP. N. Nicholas